Citation Nr: 1209117	
Decision Date: 03/09/12    Archive Date: 03/19/12	

DOCKET NO.  06-16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri



THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a chronic skin disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from February 1983 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Jackson, Mississippi, which originally had jurisdiction of the appeal.  The case was then transferred to the St. Louis RO which has jurisdiction of the case at the present time.

A review of the record reveals that in June 2010, in pertinent part, the Board determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for a skin disorder. The Veteran and his representative appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court issued an Order granting a Joint Motion for Partial Remand on the basis that the Board had failed to provide adequate reasons and bases for its determination that the Veteran had failed to submit new and material evidence in support of his attempt to reopen the previously denied skin disorder claim.  

The issue of entitlement to service connection for a chronic skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO by way of the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  In March 1994, in pertinent part, the Jackson RO denied entitlement to service connection for a skin disorder.  

2.  By rating decision dated in August 1997, the Jackson RO again denied entitlement to service connection for a skin disorder.  The Veteran was notified of the denial in a letter dated the same month and did not initiate a timely appeal.  

3.  Evidence associated with the claims file since the August 1997 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a chronic skin disorder.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision in which the RO denied service connection for a skin disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence received since August 1997 is new and material, the criteria for reopening a claim for service connection for a chronic skin disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties on the part of VA to notify and assist claimants for VA benefits.  Regulations implementing the VCAA have been codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The Board notes that with regard to claims to reopen, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to open a claim and must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The VCAA requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in a prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the instant case, an October 2004 letter to the Veteran explained the bases for the denial of the claim that had been previously denied, and informed him that new and material evidence had to relate to those facts.  He was told the reason for the previous denial was that his cystic acne, with keloid formation and history of pseudofolliculitis barbae, was a congenital or developmental abnormality that preexisted his entry onto active service and that evidence he submitted had to relate to that fact.  In addition, a letter dated in March 2006 provided information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the duty to assist the Veteran in obtaining evidence necessary to support a claim, the Board notes that evidence associated with the claims file consists of the Veteran's service treatment records, and VA medical treatment records.  With regard to providing the Veteran an examination, that will be discussed in the remand below.  

Legal Criteria for New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, in that it viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need be probative in regard to each element that was a specified basis for the last disallowance).  

In determining whether new and material evidence has been received, VA must initially decide whether the evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  If the evidence is determined to be new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's August 1997 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence of record at the time of the most recent final RO determination in August 1997 included the Veteran's service treatment records.  They showed that the Veteran was treated for pseudofolliculitis with severe keloids in 1983.  It was noted that the condition preexisted service.  The Veteran was placed on a permanent shaving profile.  

Other records considered included the report of a VA examination in September 1993.  This included color photographs and shows cystic acne of the trunk and face with keloid formation.  Service connection for a skin disorder was denied on the basis that the Veteran's skin problems were congenital or developmental abnormalities that preexisted his entry onto active service and were not made worse during his service.  

Pertinent evidence added to the claims file since 1997 includes VA medical treatment records dating from the mid-1990's.  These documents show the Veteran received treatment over the years for skin problems.  The records include the report of a plastic surgery outpatient visit in February 2006 at which time it was indicated the Veteran was seen for consultation because of keloids that he wanted removed.  He had been to a dermatology service for receiving injections.  In May 2006, the Veteran stated that his skin condition was aggravated by his having to shave during his military service.  He referred to the aforementioned VA outpatient consultation. 

The Board finds that the above described evidence describes a basis for reopening the claim for service connection of a skin disorder.  The Veteran's statement and the VA consultation pertain to an unestablished fact not found at the time of the 1997 decision.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the 1997 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  However, the evidence is "material" in that it is probative in regard to the claim.  See Shade v. Shinseki, 24 Vet. App. 110.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder, and raises a reasonable possibility of substantiating the claim.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a chronic skin disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the request to reopen the claim of entitlement to service connection for a skin disorder is granted.  The appeal is allowed to this extent.


REMAND

The Board's review of the claims file reveals that RO action on the claim for service connection for a chronic skin disorder, on the merits, is warranted.  

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be accorded an examination by an examiner with appropriate expertise to determine whether he has a skin disorder that began in, or, if preexisting, was aggravated by, his active military service.  The claims folder must be made available to the examiner for review, and the examination report should reflect that such review is accomplished.  All appropriate testing should be undertaken in connection with the examination, and all skin disorders found to be present should be diagnosed.  In the examiner's report, the examiner should provide an opinion as to whether the evidence is clear and unmistakable that a skin disorder preexisted the Veteran's military service.  If it is determined that the disability existed prior to service, the examiner is requested to offer an opinion as to whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, the Veteran's service.  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, or whether such worsening constituted chronic aggravation of the disorder due to service.  The Board notes that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.  If it is determined that the skin disorder did not exist prior to service, the examiner should express an opinion as to whether it is at least as likely as not (that is a 50 percent probability or more) that the currently diagnosed skin disorder was incurred in service or related to service.  The examiner should provide a complete rationale for any opinion expressed.  If the examiner determines that it is not feasible to respond to any of the inquiries above, he should explain why it is not feasible to respond.  

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and be afforded the appropriate opportunity to respond.  The matter should then be returned to the Board, if otherwise in order, for further appellate review.  

3.  The Veteran and his representative are placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2011), failure to cooperate by not attending any requested VA examination may result in an adverse determination.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


